DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species 1: Humidifier with duckbill secondary valve in Figures 2A-2C.
Species 2: Humidifier with flap secondary valve and bypass tube in Figures 3A-3D.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as detailed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 6-8 and 12-14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Kathleen A. Asher on 8/2/22 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-3, 6-9 and 12-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 4-5, 10-11 and 16-17 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaw et al. (2017/0361058).
Regarding claim 1, in figures 2A and 4D Gaw discloses an apparatus for use in humidifying a flow of treatment gas for providing to a user, the apparatus comprising: a housing (structure in fig. 4D); an inlet (311 in fig. 4D) structured to receive the flow of treatment gas from a gas flow generator; an outlet (313 in Fig. 4C) structured to convey the flow of treatment gas to a patient interface device (Fig. 3); a compartment 309 defined in the housing, the compartment being structured to hold a volume of water therein [0034]; a primary valve 244 disposed between the inlet and the compartment (Fig. 4D), the primary valve being structured to permit passage of the flow of treatment gas from the inlet to the compartment [0029] and to prevent passage of a fluid from the compartment to the inlet [0032]; and a secondary valve 246 disposed between the compartment and the inlet (Fig. 4D), the secondary valve being structured to permit passage of a fluid from the compartment to the inlet [0032] and to prevent passage of the flow of treatment gas from the inlet to the compartment [0029].
Regarding claim 2, Gaw discloses that the primary valve 244 comprises a flapper valve (Fig. 4D).
Regarding claim 6, in figures 2A and 4D Gaw discloses a device for use in providing humidified flow of a treatment gas to the airway of a user, the device comprising: a housing (190 and structure in fig. 4D); a flow generating device 190 disposed in the housing, the flow generating device structured to produce the flow of the treatment gas [0024]; and an apparatus (structure in fig. 2D) disposed in the housing for humidifying the flow of the treatment gas, the apparatus comprising: an inlet (311 in fig. 4D) structured to receive the flow of treatment gas from the flow generating device; an outlet (313 in fig. 4C) structured to convey the flow of treatment gas; a compartment 309 defined in the housing, the compartment being structured to hold a volume of water therein [0034]; a primary valve 244 disposed between the inlet and the compartment (Fig. 4D), the primary valve being structured to permit passage of the flow of treatment gas from the inlet to the compartment [0029] and to prevent passage of a fluid from the compartment to the inlet [0032]; and a secondary valve 246 disposed between the compartment and the inlet (Fig. 4D), the secondary valve being structured to permit passage of a fluid from the compartment to the inlet [0032]and to prevent passage of the flow of treatment gas from the inlet to the compartment [0029].
Regarding claim 7, Gaw discloses that the housing comprises a first housing 190 and a second housing (structure in fig. 4D) selectively coupled to the first housing (Fig. 2A); wherein the flow generating device is disposed in the first housing (Fig. 2A); and wherein the apparatus is disposed in the second housing (Fig. 4D).
Regarding claim 8, Gaw discloses that the primary valve 244 comprises a flapper valve (Fig. 4D).
Regarding claim 12, in figures 2A and 4D Gaw discloses a system for providing a humidified flow of a treatment gas to the airway of a user, the system comprising: a device structured to provide a humidified flow of a treatment gas, the device comprising: a housing (190 and structure in fig. 4D); a flow generating device 190 disposed in the housing, the flow generating device structured to produce the flow of the treatment gas [0024]; and an apparatus (structure in fig. 2D) disposed in the housing for humidifying the flow of the treatment gas, the apparatus comprising: an inlet (311 in fig. 4D) structured to receive the flow of treatment gas from the flow generating device; an outlet (313 in Fig. 4C) structured to convey the flow of treatment gas; a compartment 309 defined in the housing, the compartment being structured to hold a volume of water therein [0034]; a primary valve 244 disposed between the inlet and the compartment (Fig. 4D), the primary valve being structured to permit passage of the flow of treatment gas from the inlet to the compartment [0029] and to prevent passage of a fluid from the compartment to the inlet [0032]; and a secondary valve 246 disposed between the compartment and the inlet (Fig. 4D), the secondary valve being structured to permit passage of a fluid from the compartment to the inlet [0032]and to prevent passage of the flow of treatment gas from the inlet to the compartment [0029]; a delivery conduit 110 having a first end coupled to the outlet of the apparatus and an opposite second end (Fig. 2A); and a patient interface device (106, Fig. 1) coupled to the second end of the conduit, wherein the conduit is structured to convey the flow of treatment from the outlet to the patient interface device (Fig. 1).
Regarding claim 13, Gaw discloses that the housing comprises a first housing 190 and a second housing (structure in fig. 4D) selectively coupled to the first housing (Fig. 2A); wherein the flow generating device is disposed in the first housing (Fig. 2A); and wherein the apparatus is disposed in the second housing (Fig. 4D).
Regarding claim 14, Gaw discloses that the primary valve 244 comprises a flapper valve (Fig. 4D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw, as applied to claims 1, 6 and 12 above, respectively, in further view of Grychowski et al. (8,905,026).
Regarding claim 3, Gaw discloses that the secondary valve may be a variety of other types of check valves or any other suitable valve that allows flow in one direction while disallowing flow in the opposite direction [0038], but does not explicitly recite a duckbill valve. However, Grychowski teaches that a pressure dependent check valve is a duckbill valve (Col. 6, ll. 32-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaw’s secondary valve with a duckbill valve, as taught by Grychowski, for the purpose of providing an alternate pressure dependent check valve having the predictable results of providing one-way flow. 
Regarding claim 9, Gaw discloses that the secondary valve may be a variety of other types of check valves or any other suitable valve that allows flow in one direction while disallowing flow in the opposite direction [0038], but does not explicitly recite a duckbill valve. However, Grychowski teaches that a pressure dependent check valve is a duckbill valve (Col. 6, ll. 32-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaw’s secondary valve with a duckbill valve, as taught by Grychowski, for the purpose of providing an alternate pressure dependent check valve having the predictable results of providing one-way flow. 
Regarding claim 15, Gaw discloses that the secondary valve may be a variety of other types of check valves or any other suitable valve that allows flow in one direction while disallowing flow in the opposite direction [0038], but does not explicitly recite a duckbill valve. However, Grychowski teaches that a pressure dependent check valve is a duckbill valve (Col. 6, ll. 32-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaw’s secondary valve with a duckbill valve, as taught by Grychowski, for the purpose of providing an alternate pressure dependent check valve having the predictable results of providing one-way flow. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hardin et al. (2013/0199524) and Pujol et al. (2007/0157928) to humidifying systems with backflow prevention valves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785